REVISED FEBRUARY 28, 2008
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                  February 27, 2008
                               No. 07-60405
                            Conference Calendar
                                                                Charles R. Fulbruge III
                                                                        Clerk

CATHERINE M STARR

                                          Plaintiff-Appellant

v.

UNITED STATES OF AMERICA

                                          Defendant-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 2:07-CV-68


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Catherine M. Starr appeals the district court’s dismissal of her suit for
failure to comply with an earlier sanction order. The dismissal is reviewed for
an abuse of discretion. See Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir.
1990). Starr argues that the sanction order was false and was limited to the
proceedings of the prior suit. Starr is correct in that the 1997 sanction order
prohibited her, without exception, from filing any motions or pleadings related

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60405

to the prior suit or her involuntary commitment to the Mississippi State Hospital
at Whitfield in this court or any district court in the circuit. The sanction order
then provided that other pleadings or filings could be filed with the permission
of a district judge. The record is clear that she was sanctioned by this court and
that she had not complied with the sanction order by requesting and receiving
permission to file the instant complaint. The district court did not abuse its
discretion in enforcing the prior sanction order by dismissing Starr’s complaint.
      AFFIRMED; ALL OUTSTANDING MOTIONS ARE DENIED.




                                        2